RENDERED: JANUARY 29, 2021; 10:00 A.M.
                        NOT TO BE PUBLISHED

                 Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2019-CA-0103-MR

MATTHEW MURPHY AND                                                   APPELLANTS
ALLISON MURPHY


             APPEAL FROM JEFFERSON CIRCUIT COURT
v.       HONORABLE JUDITH E. MCDONALD-BURKMAN, JUDGE
                     ACTION NO. 17-CI-001363


SANDRA LARUE                                                             APPELLEE


                                    OPINION
                                   DISMISSING

                                   ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND K. THOMPSON, JUDGES.

COMBS, JUDGE: In this will contest case, siblings Matthew Murphy and Allison

Murphy appeal the December 21, 2018, summary judgment of the Jefferson Circuit

Court entered in favor of Sandra LaRue. After our review, we are compelled to

dismiss the appeal for failure to name indispensable parties in the notice of appeal.

             The Murphys filed a verified complaint on March 16, 2017, in

Jefferson Circuit Court seeking to set aside the last will and testament of Lorraine
Murphy, their mother, on their arguments that it was the product of undue

influence and fraud and that Lorraine lacked capacity to make the will. The

contested will was executed at Lorraine’s home on September 23, 2016, naming

LaRue (Lorraine’s neighbor, friend, and caregiver) the executrix and primary

beneficiary of the estate. The Murphys, Lorraine’s only children (both of whom

had become essentially estranged from her), were not provided for under the terms

of the contested will. The Murphys claimed that they should inherit the entirety of

their mother’s estate in equal shares pursuant to the terms of her earlier will, which

was executed on December 15, 1994.

             On April 3, 2017, LaRue filed a motion to dismiss without prejudice.

In the alternative, she requested that the Murphys provide a more definite

statement with respect to their allegation of fraud. In her motion, LaRue observed

that the complaint failed to identify two other beneficiaries. Under the provisions

of the contested will, Lisa Nall and Cindy Googe were also to share in the

decedent’s estate. However, they had not been named as defendants in the civil

action. LaRue contended that they were indispensable to a proper resolution of the

dispute.

            At the trial court’s hearing on the motions, the Murphys’ counsel

agreed to amend the complaint to include specific allegations concerning the

alleged fraud. With respect to Nall and Googe, counsel indicated that they had not


                                         -2-
been located. LaRue’s counsel argued that they needed to be served before the

proceedings could continue. In its order entered on April 10, 2017, the court

granted the oral motion to amend and ordered that all beneficiaries be included in

the proceedings and that they be served with process.

             On April 26, 2017, the Murphys filed an amended complaint. Nall

and Googe were now named as additional defendants. Another beneficiary, Eric

Carter, was also mentioned in the body of the complaint. The allegations of the

complaint indicated that the additional defendants had been added as

“indispensable parties due to their interest in the estate under the 2016 will.”

             On May 16, 2017, LaRue filed a motion to dismiss the amended

complaint and, in the alternative, a motion to enforce the court’s order of April 10,

2017. In her motion, LaRue indicated that Carter had not been properly named as

a party-defendant in the action and that no attempt had been made to serve him.

Additionally, LaRue observed that no attempt had been made to serve Nall. She

objected to an allegation in the complaint indicating that “the Plaintiff’s [sic] are

unaware of any claims against” the additional defendants. Finally, LaRue

contended that the amended complaint failed to provide more specific allegations

concerning the fraud claim.

             In their response, the Murphys agreed that Carter had been omitted

from the style of the case and proposed to correct the “clerical error.” They


                                          -3-
affirmed that the paragraph included in the amended complaint to which LaRue

objected “means what it says: the additional defendants are named based upon

their interest in a voidable will rather than on the basis of their conduct.” Finally,

the Murphys argued that their allegations concerning LaRue’s fraud were specific

enough to identify her objectionable conduct.

               At a hearing on May 22, 2017, LaRue suggested that the Murphys had

not attempted to serve Nall because she was providing information to them and

that Nall was unaware that she would lose her share of the estate if the Murphys

prevailed. LaRue alleged that the proceedings could not continue without the

participation of the new defendants and that a warning order attorney could be

appointed as a last resort. The Murphys represented that they were trying to serve

process upon the newly added defendants. The trial court repeatedly emphasized

that the proceedings could not continue without the new defendants. The

Murphys’ counsel appeared to agree. The court denied the motion to dismiss.

               The Murphys filed a corrected amended complaint on July 27, 2017.

Summons was issued for Googe, and she was served on August 1, 2017.

Summons was issued for Carter, and he was served on August 3, 2017. The

Murphys provided no address for Nall. She had not been served by August 10

when the Murphys filed a motion for a special bailiff to effect service; that motion

was granted.


                                          -4-
             On March 22, 2018, LaRue answered and denied the substantive

allegations of the Murphys’ corrected amended complaint. On July 30, 2018, she

filed a motion for summary judgment. The motion was supported with affidavits

and a video of Lorraine’s execution of the contested will. LaRue argued that she

was entitled to judgment as a matter of law because the Murphys had presented no

evidence to show that Lorraine lacked capacity to make a will in September 2016

or that she had acted under LaRue’s undue influence.

             The Murphys responded. They argued that the provisions of the

contested will did not reflect their mother’s judgment. Instead, they continued to

argue that LaRue’s inappropriate influence had overcome their mother’s free will

so that she did not dispose of her estate in the manner that she wished. They cited

several “badges of undue influence” and attached affidavits and copies of medical

records reflecting the medications that had been prescribed to Lorraine.

             Following its hearing conducted on December 10, 2018, the trial court

granted LaRue’s motion for summary judgment. This appeal followed.

             In their notice of appeal, the Murphys indicate that LaRue is the only

appellee. They refer to Googe, Nall, and Carter in the body of the notice of appeal

indicating that these additional defendants “were named in the suit by virtue of

being interested parties under the contested will.” The Murphys explained that




                                        -5-
they had “not asserted any claims against the additional defendants and none of the

additional defendants have [sic] appeared in this case.”

             On appeal, the Murphys argue that the trial court erred by granting the

motion for summary judgment. They contend that the trial court erred in:

determining that there was no dispute concerning the material facts; making

findings reserved to the jury; and applying an incorrect standard in its analysis of

undue influence. LaRue disputes these contentions, but she also argues that the

appeal must be dismissed because the Murphys failed to join Lisa Nall, an

indispensable party to the action. The Murphys filed no reply.

             In Kesler v. Shehan, 934 S.W.2d 254 (Ky. 1996), the Supreme Court

of Kentucky referred to a series of early cases holding that all beneficiaries of a

will are necessary parties in a will contest. The court observed that its decision

in West v. Goldstein, 830 S.W.2d 379 (Ky. 1992), modified -- but did not

specifically overrule -- these early cases.

             In West, our Supreme Court held that the failure of the plaintiff to join

all beneficiaries under the will to the will contest action was not fatally defective to

the proceedings. The Court reasoned that the unnamed beneficiaries were not

necessary parties in West because the plaintiffs had waived their right to contest

distributions to these beneficiaries. Additionally, the specific bequests in the

contested will amounted to less than the bequests that the beneficiaries would


                                          -6-
receive under the will that the plaintiffs supported. Thus, they could suffer no

detriment if the contested will prevailed. The Court decided that the unnamed

beneficiaries were not necessary parties to the action since they no longer had an

interest in the litigation. However, the exception discussed in West does not apply

to the case before us since the beneficiaries included in the amended complaint

continue to retain an interest in the 2016 will. Consequently, all of them were

necessary to the circuit court proceedings.

             In Kesler, the Supreme Court of Kentucky also referred to Land v.

Salem Bank, 279 Ky. 449, 130 S.W.2d 818 (1939), which held that for purposes of

appeal, one is an indispensible party if her participation would be necessary to

additional proceedings in the circuit court if the judgment were reversed. If the

beneficiary omitted by the Murphys would be a necessary party in the event of a

reversal of the judgment on appeal, she is indispensible to the appeal.

             As we have noted, the exception recognized in West, supra, does not

apply in this case since Lisa Nall, whom the Murphys omitted, retains an interest in

the decedent’s estate under the provisions of the 2016 will. There is no indication

that the Murphys have acquiesced in her receipt of any benefit under the

challenged will. Furthermore, the omitted party would be necessary to the

additional proceedings that would result from our reversal of the trial court’s

summary judgment.


                                         -7-
                CR1 73.03 sets forth in mandatory terms that all appellants and all

appellees must be named in the Notice of Appeal. It emphasizes specificity, noting

parenthetically that “et, al.” and “etc.” “are not proper designation of paries.” The

naming of all necessary parties is a jurisdictional requirement, and failure to

comply by omitting an indispensable party is a fatal defect. City of Devandale v.

Stallings, 795 SW.2d 954, 954 (Ky. 1990), unequivocally announced that this

failure cannot be cured by invoking any rule of substantial compliance (such as the

filing of an amended complaint) and that dismissal of an appeal so flawed is

required.

                We are compelled to conclude that the Murphys’ appeal is fatally

defective because they failed both to join Lisa Nall to the proceedings below and to

include the remaining beneficiaries as appellees in their notice of appeal.

                Based upon the foregoing, the appeal is hereby dismissed, and a

separate order dismissing will be entered on this date.

                LAMBERT, JUDGE, CONCURS.

                THOMPSON, K., JUDGE, CONCURS IN RESULT ONLY.




1
    Kentucky Rules of Civil Procedure.

                                            -8-
BRIEF FOR APPELLANTS:    BRIEF FOR APPELLEE:

Cole T. Tomlinson        J. Key Schoen
Shelbyville, Kentucky    Louisville, Kentucky




                        -9-